NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2957-15T4

JOHN CARUSO REALTY, INC.,

        Plaintiff-Appellant,

v.

JERSEY CITY RENT LEVELING
BOARD AND MICHELE MONTEGNA,

     Defendants-Respondents.
_____________________________________________

              Argued June 6, 2017 – Decided July 10, 2017

              Before Judges Messano and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Hudson County, Docket
              No. L-4140-15.

              Joseph A. Pojanowski, III argued the cause for
              appellant     (Bertone    Piccini,     L.L.P.,
              attorneys; Mr. Pojanowski, on the brief).

              John J. Hallanan, Assistant Corporation
              Counsel, argued the    cause for respondent
              Jersey City Rent Leveling Board (City of
              Jersey City Department of Law, attorneys;
              Jeremy Farrell, Corporation Counsel; Vincent
              Signorile, Assistant Corporation Counsel, on
              the brief).

              Roberta L. Tarkan argued the cause for
              respondent Michele Montegna (Law Offices of
           Roberta L. Tarkan, attorneys; Ms. Tarkan, on
           the brief).

PER CURIAM

     Plaintiff John Caruso Realty, Inc., appeals from the Law

Division's February 26, 2016 order dismissing its complaint in

lieu of prerogative writs against defendants Jersey City Rent

Leveling Board (the Board) and Michele Montegna.           The facts are

straightforward and undisputed.

     Plaintiff owns Block 392, Lot 24a in Jersey City, which

contains two separate residential buildings.         One, in the front

of the lot contains four units and bears the address 347 Pavonia

Avenue (the front building).       The other, in the rear of the lot,

contains three units and bears the address 347 1/2 Pavonia Avenue

(the rear building).        The New Jersey Department of Community

Affairs issued a certificate of inspection indicating the front

building   consists   of   four   "units."   A   judge   hearing   a   2003

landlord-tenant action issued a judgment of possession regarding

a tenant in the rear building, finding the Anti-Eviction Act,

N.J.S.A. 2A:18-61.1 to -61.12, did not apply because the building

was owner-occupied with not more than two rental units.                 See

N.J.S.A. 2A:18-61.1 (exempting such premises from the requirements

of the statute).




                                     2                             A-2957-15T4
       Montegna was a tenant in the front building when plaintiff

increased her monthly rent by 25%.          She filed a complaint with the

Board, alleging the increase violated Jersey City's rent control

ordinance.   Jersey City, N.J., Rent Control Ordinance § 260 (1986)

(the    Ordinance).      Plaintiff      filed     opposition,       arguing     the

Ordinance exempts "[d]wellings with four (4) or less housing

spaces" from its definition of a dwelling.                  Id. at § 260-1A.

However, the Ordinance defines dwelling as "[a]ny building or

structures rented or offered for rent to one (1) or more tenants

or family units."      Id. at § 260-1 (emphasis added).

       Rejecting      plaintiff's      exemption        claim,      the       Board

Administrator      determined    the   increase    was    "not     allowed"     and

ordered a refund to Montegna.          Plaintiff appealed to the Board,

which conducted a hearing, taking the testimony of plaintiff's

principal and Montegna.         The Board passed a resolution rejecting

plaintiff's appeal and setting Montegna's lawful monthly rent.

       Plaintiff filed its complaint in lieu of prerogative writs,

the Board and Montegna filed answers, and Judge Francis B. Schultz

heard argument before issuing an oral decision.                    Judge Schultz

rejected   plaintiff's     contention      that   the    Court's    decision      in

Cashin v. Bello, 223 N.J. 328 (2015), was controlling.                    He noted

that the language of the Anti-Eviction Act, which the Court

construed in that case, permits eviction of a tenant by the "owner

                                       3                                   A-2957-15T4
of a building of three residential units or less" who intends to

"personally    occupy    [the]   unit."          N.J.S.A.    2A:18-61.1(l)(3)

(emphasis added).       Judge Schultz noted, however, that the Court

found "the Legislature's use of the word 'building,' in its

singular form, to be both deliberate and dispositive."                 Cashin,

supra, 223 N.J. at 331.

     Here,    the   judge   observed       the   Ordinance   "uses   the   word

'structures,' plural."        He "accord[ed] some deference to the

. . . Board . . . in [its] interpretation" of the Ordinance, but

independently concluded, "structures . . . means the four-unit,

plus the owner occupied three family.               That adds up to seven.

Certainly, six rental units, which is more than four."               The judge

dismissed the complaint, concluding the Board's action was not

arbitrary, capricious, unreasonable or, "as a matter of law,

wrong."   He entered a conforming order and this appeal ensued.

     Plaintiff reiterates the arguments made in the Law Division.

It contends the word "building" in the Ordinance's definition of

"dwelling" should be interpreted as the Court interpreted the word

in Cashin, and the front building, consisting of four "housing

spaces," essentially stands alone and should be exempt.1


1
  Plaintiff also argues the earlier landlord-tenant litigation
conclusively demonstrated the rear building consisted of three
units, separate from the four units in the front building. The


                                       4                               A-2957-15T4
     We reject these contentions and affirm substantially for the

reasons expressed by Judge Schultz.         We add only these brief

comments.

     "A court may set aside a municipal board decision if it is

shown to be arbitrary, capricious or unreasonable, not supported

in the evidence, or otherwise contrary to law."        Rivkin v. Dover

Twp. Rent Leveling Bd., 143 N.J. 352, 378, cert. denied, 519 U.S.
911, 117 S. Ct. 275, 136 L. Ed. 2d 198 (1996).         Like the trial

court, we owe no deference to the Board's legal interpretations,

including its construction of the Ordinance.        See, e.g., Osoria

v. W.N.Y. Rent Control Bd., 410 N.J. Super. 437, 443 (App. Div.

2009) ("When interpreting an ordinance, our scope of appellate

review is plenary."); accord Schulmann Realty Grp. v. Hazlet Twp.

Rent Control Bd., 290 N.J. Super. 176, 184 (App. Div. 1996).

     "In construing the language of an ordinance, it is well

established   that   courts   apply   the   same   rules   of    judicial

construction as they apply when construing statutes."           AMN, Inc.,

of N.J. v. Twp. of S. Brunswick Rent Leveling Bd., 93 N.J. 518,


judge's ruling in that action is not necessarily consistent with
our holding in Harrison v. Zelko, 272 N.J. Super. 219, 222-24
(App. Div. 1994), where we held that "premises," as used in
N.J.S.A. 2A:18-61.1, included all three buildings on the
plaintiff's property, only one of which the plaintiff occupied.
The argument lacks sufficient merit to warrant further discussion.
R. 2:11-3(e)(1)(E).


                                  5                                A-2957-15T4
524-25 (1983) (citing Camarco v. City of Orange, 61 N.J. 463, 466

(1972); 1A Sands, Sutherland, Statutory Construction § 30.06 (4th

ed. 1972)).     "Therefore, 'an ordinance should be interpreted to

effectuate the legislative intent in light of the language used

and the objects sought to be achieved.'"                Paff v. Byrnes, 385 N.J.

Super. 574, 579 (App. Div. 2006) (quoting Twp. of Pennsauken v.

Schad, 160 N.J. 156, 170 (1999)).

     In this case, we agree with Judge Schultz that the clear

intent of the Ordinance was to exempt "[d]wellings with four (4)

or less housing spaces" from the strictures of rent control.

Ordinance, supra, § 260-1A.            However, by definition, dwellings

included not only "any building" rented or offered to rent, but

also any "structures" rented or offered to rent.                   Id. at § 260-1.

The language of the Ordinance is plain and unambiguous, and when

applied   to   the    facts    in   this       case,   it   is   obvious   that   two

structures, containing a total of seven housing spaces, were

situated on Block 392, Lot 24a.            As a result, the exemption in the

Ordinance did not apply.

     We also agree with Judge Schultz that the language of the

Anti-Eviction        Act,     as    clearly       construed       in   Cashin,      is

substantially different, making the Court's decision inapposite

to this case.

     Affirmed.

                                           6                                 A-2957-15T4